Per Curiam:
The plaintiff moved for judgment on the pleadings, consisting of an amended complaint and demurrer thereto. The defendant did not make a cross motion. It was not in accordance with the practice of this court as' established by Ventriniglia v. Eichner (138 App. Div. 274) upon denial of plaintiff’s motion, to enter an order as if the defendant had also moved. Therefore, the order appealed from should be modified by confining it to a denial of plaintiff’s motion, leaving the defendant to make such motion as he may be advised; and as so modified affirmed, without costs. Present — Clarke, P. J., Laughlin, Dowling, Smith and Shearn, JJ. Order modified as stated in order, and as modified affirmed, without costs.